Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 6, 8, and 13 are considered allowable after finding Applicant’s reasoning persuasive in the January 28th  2021 response to the non-final office action. Accordingly, when reading the claims in light of the specification as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In claim 1
Specifically the recited limitation of a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule…the memory further storing soft order neural networks.  

In claim 5
Specifically the recited limitation of a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule 

In claim 6
Specifically the recited limitation of a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule…assembling each of the N candidate blueprints with their corresponding set of supermodules. 

In claim 8
Specifically the recited limitation of a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule…each of the nodes points to a candidate supermodule of the pool of candidate supermodules.

In claim 13
Specifically the recited limitation of, a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule…each of the nodes points to a candidate supermodule of the pool of candidate supermodules. 

In regards to claim 1, the closest prior art of record to the invention as disclosed is Andoni et al. US 9,785,886 Bl (hereinafter referred to as Andoni). Andoni teaches a neuroevolution technique in which genetic and optimization algorithms are used to generate and train individual neural network models. Andoni teaches that each neural network model is composed of node data and connection data and each model is genetically modified for many epochs until a termination criteria is reached. With that being said, Andoni does not teach: a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule. As per Applicant’s remarks made in the January 28th 2021 response to the non-final office action, Andoni teaches individual neural network models but does not teach candidate supermodels (i.e., a group of one or more individual neural network models that can be connected together to form a deep neural network structure). Furthermore, as it pertains to the following limitation: the memory further storing soft order neural networks; a training module that assembles and trains N enhanced soft order neural networks, the closet prior art that touches upon this limitation is Fernando et al. "Pathnet: Evolution channels gradient descent in super neural networks."(2017). Fernando teaches a learning algorithm that uses a population of agents to learn which parts of a single neural network should be reused for a different learning task, but Fernando does not teach the memory further storing soft order neural networks.  
In regards to claim 5, the closest prior art of record to the invention as disclosed is Andoni et al. US 9,785,886 Bl (hereinafter referred to as Andoni). Andoni teaches a neuroevolution technique in which genetic and optimization algorithms are used to generate and train individual neural network models. Andoni teaches that each neural network model is composed of node data and connection data and each model is genetically modified for many epochs until a termination criteria is reached. With that being said, Andoni does not teach: a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule. As per Applicant’s remarks made in the January 28th 2021 response to the non-final office action, Andoni teaches individual neural network models but does not teach candidate supermodels (i.e., a group of one or more individual neural network models that can be connected together to form a deep neural network structure). Furthermore, as it pertains to the following limitation: a training module that assembles and trains N enhanced fixed multitask neural networks, the closet prior art that touches upon this limitation is Fernando et al. "Pathnet: Evolution channels gradient descent in super neural networks."(2017). Fernando teaches a learning algorithm that uses a population of agents to learn which parts of a single neural network should be reused for a different learning task, but Fernando does not teach a training module that assembles and trains N enhanced fixed multitask neural networks. 
In regards to claim 6, the closest prior art of record to the invention as disclosed is Andoni et al. US 9,785,886 Bl (hereinafter referred to as Andoni). Andoni teaches a neuroevolution technique in which genetic and optimization algorithms are used to generate and train individual neural network models. Andoni teaches that each neural network model is composed of node data and connection data and each model is genetically modified for many epochs until a termination criteria is reached. With that being said, Andoni does not teach: a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule. As per Applicant’s remarks made in the January 28th 2021 response to the non-final office action, Andoni teaches individual neural network models but does not teach candidate supermodels (i.e., a group of one or more individual neural network models that can be connected together to form a deep neural network structure). Furthermore, as it pertains to the following limitation: assembling each of the N candidate blueprints with their corresponding set of supermodules, the closet prior art that touches upon this limitation is Moriarty et al. "Forming neural networks through efficient and adaptive coevolution." Evolutionary computation 5.4 (1997). Moriarty does teach a network blueprint population that searches for effective combinations of partial neural networks, but Moriarty does not teach assembling each of the N candidate blueprints with their corresponding set of supermodules.
 In regards to claim 8, the closest prior art of record to the invention as disclosed is Andoni et al. US 9,785,886 Bl (hereinafter referred to as Andoni). Andoni teaches a neuroevolution technique in which genetic and optimization algorithms are used to generate and train individual neural network models. Andoni teaches that each neural network model is composed of node data and connection data and each model is genetically modified for many epochs until a termination criteria is reached. With that being said, Andoni does not teach: a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule. As per Applicant’s remarks made in the January 28th 2021 response to the non-final office action, Andoni teaches individual neural network models but does not teach candidate supermodels (i.e., a group of one or more individual neural network models that can be connected together to form a deep neural network structure). Furthermore, as it pertains to the following limitation: each of the nodes points to a candidate supermodule of the pool of candidate supermodules, the closet prior art that touches upon this limitation is Lee et al. "Evolutionary ordered neural network with a linked-list encoding scheme." Proceedings of IEEE International Conference on Evolutionary Computation. IEEE, 1996. Lee does teach a linked list encoding scheme in which each node points to another node in a single neural network, but Lee does not teach, each of the nodes points to a candidate supermodule of the pool of candidate supermodules.
In regards to claim 13, the closest prior art of record to the invention as disclosed is Andoni et al. US 9,785,886 Bl (hereinafter referred to as Andoni). Andoni teaches a neuroevolution technique in which genetic and optimization algorithms are used to generate and train individual neural network models. Andoni teaches that each neural network model is composed of node data and connection data and each model is genetically modified for many epochs until a termination criteria is reached. With that being said, Andoni does not teach: a pool of candidate supermodules, each of the candidate supermodules identifying respective values for a plurality of supermodule hyperparameters of the supermodule, the supermodule hyperparameters including supermodule global topology hyperparameters identifying a plurality of neural network modules in the candidate supermodule and module interconnects among the neural network modules in the candidate supermodule. As per Applicant’s remarks made in the January 28th 2021 response to the non-final office action, Andoni teaches individual neural network models but does not teach candidate supermodels (i.e., a group of one or more individual neural network models that can be connected together to form a deep neural network structure). Furthermore, as it pertains to the following limitation: each of the nodes points to a candidate supermodule of the pool of candidate supermodules, the closet prior art that touches upon this limitation is Lee et al. "Evolutionary ordered neural network with a linked-list encoding scheme." Proceedings of IEEE International Conference on Evolutionary Computation. IEEE, 1996. Lee does teach a linked list encoding scheme in which each node points to another node in a single neural network, but Lee does not teach, each of the nodes points to a candidate supermodule of the pool of candidate supermodules.

However, the examiner has found that the distinct feature of the applicant’s claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent Claims in combination with all the other limitations recited therein.
When taken in context, the claims 1, 5, 6, 8, and 13 as a whole were not uncovered in the prior art, i.e. dependent Claims 2-4, 7, and 9-12 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM CLARK STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122